Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-14-2006

USA v. Persaud
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3796




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Persaud" (2006). 2006 Decisions. Paper 1586.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1586


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 04-3796


                           UNITED STATES OF AMERICA

                                            v.

                                SURINDRA PERSAUD,
                                           Appellant


                      Appeal from the United States District Court
                               for the District of Delaware
                            (D.C. Criminal No. 02-cr-00113)
                     District Judge: Honorable Joseph J. Farnan, Jr.


                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 23, 2006
                 Before: RENDELL and STAPLETON, Circuit Judges,
                           and POLLAK*, District Judge.

                                (Filed February 14, 2006 )


                              OPINION OF THE COURT


RENDELL, Circuit Judge.

      Surindra Persaud was convicted of possession with intent to distribute cocaine



*Honorable Louis H. Pollak, Senior District Judge for the Eastern District of
Pennsylvania, sitting by designation.
base and distribution of cocaine base. He was sentenced to a thirty-three month term of

incarceration and a three-year term of supervised release. He was also ordered to pay a

special assessment of $200. Persaud appeals both his conviction and his sentence. We

have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We will affirm

Persaud’s conviction, but vacate his sentence and remand for resentencing in accordance

with United States v. Booker, 543 U.S. 220 (2005).

                                             I.

       Persaud was arrested in connection with a surveillance operation by the police

department of Wilmington, Delaware. The record, which includes a police surveillance

video, establishes that Persaud was involved in what the police believed were two drug

transactions on the 300 block of West Seventh Street in Wilmington. Based on their

belief that they had witnessed him sell narcotics, police arrested Persaud and engaged in

a search incident to that arrest, during which they found in his vehicle a zip-lock bag

containing cocaine base. Persaud challenges his conviction on the grounds that the

police lacked probable cause to arrest or search him. He argues that the District Court

should have found the arrest unconstitutional and suppressed the cocaine discovered

during the search incident to his arrest.

       We review de novo the District Court’s determination of probable cause. Ornelas

v. United States, 517 U.S. 690, 699 (1996). But while the existence of probable cause is

a question of law, it greatly depends on factual findings. United Stated v. Orozco, 982


                                             2
F.2d 152, 154 (3d Cir. 1993). In our de novo review of the probable cause

determination, we must accept findings of fact made by the District Court unless clearly

erroneous. Ornelas, 517 U.S. at 699; United Stated v. Williams, 413 F.3d 347, 351 (3d

Cir. 2005).

       Probable cause exists whenever circumstances within a police officer’s knowledge

are sufficient to warrant a person of reasonable caution to conclude that an offense has

been committed by the person being arrested. Beck v. Ohio, 379 U.S. 89, 91 (1964). It is

a fluid concept that turns on the assessment of probabilities in particular factual contexts.

Illinois v. Gates, 462 U.S. 213, 232 (1983). The standard “requires more than mere

suspicion; however, it does not require that the officer have evidence sufficient to prove

guilt beyond a reasonable doubt.” Orsatti v. New Jersey State Police, 71 F.3d 480,

482-83 (3d Cir. 1995). Though probable cause must ultimately be decided by the courts,

not the police, we must remember that police officers may draw inferences and make

deductions that would elude an untrained person. United States v. Myers, 308 F.3d 251,

255 (3d Cir. 2002). Thus, we view the facts through the lens of reasonable officer’s

experience and training. Ornelas, 517 U.S. at 696; United States v. Burton, 288 F.3d 91,

99 (3d Cir. 2002).

       The record supports several findings of fact that established probable cause to

arrest Persaud. The testimony of one of the police officers involved in the surveillance

operation, as well as the surveillance video itself, establish that at approximately 7:30


                                              3
P.M. on July 31, 2002, a unidentified white male approached an unidentified African-

American male wearing blue polka dot shorts on the 300 block of West Seventh Street in

Wilmington. The unidentified African-American male, to whom the District Court

referred as “Mr. Blue,” sat down on a set of porch steps with the unidentified white male.

After a short time, Mr. Blue stood up and gestured towards Persaud, who had been

standing by himself down the block from Mr. Blue. Persaud walked up the street

towards Mr. Blue and they conferred together at very close range in a manner that

obscured their interaction from the surveillance camera. Mr. Blue sat down again on the

steps and, almost immediately, the unidentified white male got up from the steps and left

the vicinity. The testifying officer stated that, in his experience, this activity was

consistent with a drug transaction in which Persaud had handed Mr. Blue narcotics that

Mr. Blue proceeded to sell to the unidentified white male.

       Standing alone, the surveillance footage of this alleged transaction and the police

officer’s testimony might support a finding that there was probable cause, from the

viewpoint of a reasonable officer, to believe that Persaud had participated in a drug

transaction. However, additional evidence in the record further bolstered the probable

cause determination. Approximately one minute after the unidentified white male left the

area, a woman later identified as Mary Williams approached Persaud and Mr. Blue, who

were now standing together on Seventh Street. Williams and Mr. Blue exchanged what

the officer believed was money, and Williams immediately left the area. The testifying


                                               4
officer stated that, based on his experience and training, he believed this was a second

drug transaction. When Wilmington police officers stopped Williams two blocks away,

she admitted that she possessed crack cocaine. She told the officers that she had just

purchased the drugs “down the street,” though she did not specifically identify either

Persaud or Mr. Blue as the individuals who sold her the drugs at that time. This

information was relayed to the other officers on the surveillance team before they

arrested Persaud.

       Persaud argues that there is no evidence in the record that he handed drugs to

Williams. Moreover, since Williams did not identify Persaud as the person who had sold

her the cocaine, he contends that her statements do not support probable cause. Taken in

isolation, we agree that the Williams “transaction” may not have provided probable cause

to arrest Persaud. The surveillance video shows an exchange only between Mr. Blue and

Williams, while Persaud watched on at close proximity. This transaction, however, did

not occur in isolation. It came in the context of previous interactions between Mr. Blue

and Persaud in which they seemed to work together to complete a suspicious transaction.

And though Williams’s statement that she purchased the cocaine “down the street” does

not conclusively establish that Persaud was involved in selling it to her, it was strong

corroboration of the suspicions of the officers that Persaud and Mr. Blue were working

together to sell drugs.

       Because the Wilmington police had probable cause to arrest Persaud, the cocaine


                                             5
base found in his vehicle during a search incident to his arrest was admissible. The

District Court did not err in denying Persaud’s motion to suppress.

                                             II.

       Persaud also challenges his sentence based on the grounds that the factual

determination of the amount of cocaine he possessed and distributed was made by the

District Court rather than the jury. Persaud was sentenced before the Supreme Court’s

decision in United States v. Booker. In United States v. Davis, 407 F.3d 162 (3d

Cir.2005) (en banc ), we concluded that defendants sentenced before Booker should have

their sentencing challenge “remand[ed] for consideration of the appropriate sentence by

the District Court in the first instance.” Id. at 166. Having concluded that the sentencing

issues raised here are best determined by the District Court in the first instance, we will

vacate Persaud’s sentence and remand for resentencing in accordance with Booker.




                                              6